Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 1 of 29




              EXHIBIT A
       Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 2 of 29




Andrew D. Wright, #8857
STRONG & HANNI
9350 South 150 East, Suite 820
Sandy, Utah 84070
Telephone: (801) 532-7080
Facsimile: (801) 596-1508
Attorneys for Plaintiff


             IN THE THIRD JUDICIAL DISTRICT COURT OF SALT LAKE COUNTY

                                        STATE OF UTAH


  PRIME INSURANCE COMPANY                           )
                                                    )
                          Plaintiff,                )               COMPLAINT FOR
                                                    )             DECLARATORY RELIEF
  v.                                                )
                                                    )                    Tier II
  JUUL LABS, INC.                                   )
                                                    )
                         Defendant.                 )     Case No.:
                                                    )
                                                    )     Judge


        Plaintiff Prime Insurance Company (“Prime”), by and though counsel, hereby complains

and alleges against JUUL Labs, Inc. (“JUUL”) as follows:

                                                PARTIES

        1.    Prime is an insurance company incorporated under the laws of the State of Illinois,

with its principal place of business in Utah.

        2.    Defendant JUUL is a Delaware company with its principle place of business in San

Francisco, California.
     Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 3 of 29




                                         JURISDICTION

       3.   Jurisdiction and venue are proper in this Court and County pursuant to Utah Code

Annotated Sections 78B-3-304, 78B-6-401, and 78B-3-307.

       4.   Prime issued an Excess Liability Policy to JUUL in the form of Policy No.

SC18121397, with coverage effective dates of August 14, 2018 through July 1, 2019, with a

retroactive date of August 14, 2018 (“the Policy”). (See Policy, attached hereto as Ex. 1).

       5.   Pursuant to the plain terms of the Policy, Prime and JUUL have contractually agreed

to submit to jurisdiction and venue in any court within the State of Utah and have agreed that Utah

law will be applied.

       6.   Specifically, the Policy includes the following provisions related to jurisdiction:

                              SECTION X—GOVERNING LAW

This Agreement is entered into in the State of Utah and the Agreement, and any rights, remedies,
or obligations provided for in this Agreement, shall be construed and enforced in accordance with
the laws of Utah.

              SECTION XII — CONSENT TO EXCLUSIVE JURISDICTION

The Insured understands and acknowledges that the Insurer conducts its business activities,
including underwriting, risk management and claims services within the State of Utah. The Insured
represents and acknowledges that the Insured has purposefully directed its actions to procure the
insurance services of the Insurer within the State of Utah and, for that purpose, will make
continuous and systematic requests for the Insurer’s services in the State of Utah. The Insured
acknowledges that, by entering into this policy of insurance, the Insured is deemed to be
transacting business within the State of Utah such that the courts of Utah may exercise jurisdiction
over it regarding any issues arising out of this Policy. In addition, the Insured hereby understands
and consents to the jurisdiction of the courts in the State of Utah and agrees that those courts shall
be the exclusive forum for the resolution of any claims or disputes arising between the parties
related to any insurance coverage issues and any payments due the Insured under the Policy, unless
both the Insurer and Insured agree otherwise in writing.




                                                  2
     Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 4 of 29




          7.   By entering into the Policy, JUUL acknowledged that Prime conducted its activities

within the State of Utah and transacts its primary business operations within the State of Utah.

          8.   With that understanding, JUUL purposefully directed its actions to procure services

within the State of Utah and made continuous and systematic requests for services within the State

of Utah.

                              GENERAL FACTUAL ALLEGATIONS

          9.   Plaintiff incorporates each of the allegations set forth above as though fully set forth

herein.

          10. Prime is an excess and surplus lines insurer which issues various forms of customized,

or manuscript, insurance policies throughout the United States.

          11. JUUL manufactures e-cigarettes that use a cartridge, or pod, containing oil that can be

heated into a vapor and inhaled.

          12. Over the years, JUUL has obtained a substantial market presence, by some estimates,

as much as 70% of the e-cigarette business in the United States.

          13. JUUL, through its insurance broker RT Specialty, first approached Prime in July of

2018 asking that Prime consider issuing excess liability coverage to JUUL.

          14. At that time, JUUL submitted an application in which it was asked if it had “any claims

in the last 5 years.” JUUL responded “yes.”

          15. In support of its response, JUUL submitted Loss Runs showing several prior claims

that had been made against the company.

          16. The Loss Runs did not show any claims made against JUUL in 2018.

          17. JUUL also submitted an industry-standard Acord Application, signed by its broker.


                                                    3
     Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 5 of 29




        18. The Acord Application asked JUUL to disclose any “claims or losses (regardless of

fault and whether or not insured) or occurrences that may give rise to claims.”

        19. The Acord Application does not disclose any such claims, losses or occurrences.

        20. As negotiations between Prime and JUUL continued, JUUL’s broker indicated that

“[JUUL] have not had any product claims.”

        21. On August 3, 2018, Prime issued an initial quote for insurance, however, that quote

was not accepted by JUUL.

        22. On August 10, 2018, Prime issued a revised quote which again was not accepted by

JUUL.

        23. In November of 2018, JUUL through its brokers, asked Prime to quote a different

layer of excess liability coverage.

        24. Prime issued a quote for excess liability coverage of $5,000,000 in excess of

$60,000,000 in underlying coverage on December 17, 2018.

        25. On December 18, 2018, Prime learned that there may be existing or threatened class

action litigation against JUUL arising out of its manufacturing and distribution of flavored e-

cigarette pods that were alleged to be marketed and sold to children. Such litigation alleged that

some of the flavors manufactured by JUUL such as mango, fruit medley and crème brulee were

especially attractive to youth.

        26. Upon learning this information, Prime withdrew its December 18, 2018 quote.

        27. On December 19, 2018, Prime had a conference call with JUUL and its brokers. At

that time, JUUL represented to Prime that it had pulled the flavored e-cigarette pods from the

market and that they were no longer being sold.


                                                  4
     Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 6 of 29




          28. JUUL also represented to Prime that it had no known pending claims, losses or

occurrences that would fall within the anticipated August 14, 2018 through July 1, 2019 policy

period.

          29. Based on these representations, Prime reinstated its December 17, 2018 quote.

          30. As Prime was working to bind the Policy, Prime asked JUUL to submit forms to again

confirm there were no known claims, losses or occurrences that could lead to a claim within the

policy period.

          31. A Coverage Request Form signed by JUUL and its broker cautioned JUUL about its

duties to disclose material facts to Prime.

          32. Similarly, a Claims Warranty and Coverage Statement signed by JUUL and its broker

indicated that the prior application documents and other supplemental information submitted by

JUUL was true and correct and inclusive of all material information, and would be relied upon by

Prime.

          33. JUUL and its broker also signed a form requesting disclosure of information about any

known claims or lawsuits. JUUL and its broker did not identify any claims or lawsuits.

          34. On December 21, 2018, JUUL also signed and submitted a Claims History and

Incident Disclosure History form asking JUUL to identify any known claims, losses or occurrences

that could lead to a claim. JUUL did not disclose any claims, losses or occurrences in the form.

          35. As Prime was processing the documents submitted by JUUL and its broker, Prime

noted that JUUL had not answered one of the questions in the Claims History and Incident

Disclosure History form regarding potential claims. As such, Prime sent the form back to JUUL’s

broker to be completed.


                                                  5
     Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 7 of 29




       36. JUUL and its broker then sent a revised form which included a response to the

following question: Are you aware of any prior incident, event, or occurrence that might

reasonably be expected to lead to a claim, lawsuit, notice of loss, or loss?” JUUL answered “No”

in response to this question.

       37. JUUL also submitted updated loss runs which identified several prior claims and

lawsuit involving incidents that occurred prior to the Policy’s inception and retroactive date of

August 14, 2018 – which would therefore not be covered by the Policy.

       38. Based on the information submitted, Prime then issued the Policy to JUUL.

       39. Despite the above-representations, Prime has recently been informed by JUUL that,

while it is no longer manufacturing flavored e-cigarette pods, such pods are still being sold in

various places throughout the United States to this day.

       40. Moreover, despite the representations that the flavored products had been removed

from the market, JUUL recently informed Prime that it was continuing to directly sell the flavored

e-cigarette pods online.

       41. In fact, Prime has now learned that the ongoing sale of flavored e-cigarette pods has

resulted in the filing of several class action lawsuits, and other litigation, in various parts of the

country. These claims were not reported to Prime in the binding process or since.

       42. Despite representations to the contrary as outlined above, Prime has information and

belief that JUUL knew of some or all of the pending lawsuits involving the manufacturing and sale

of flavored e-cigarette pods and did not disclose the same to Prime.

       43. Accordingly, Prime has notified JUUL of the failure to disclose material information,

and the apparent misrepresentations during the binding process.


                                                  6
     Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 8 of 29




          44. Prime has returned all premium paid by JUUL for the Policy.

                            CLAIM FOR DECLARATORY RELIEF

                           COUNT I: RESCISSION OF THE POLICY

          45. Prime incorporates each of the allegations set forth above as though fully set forth

herein.

          46. An actual dispute and controversy has arisen between Prime and JUUL regarding

whether there is a basis to rescind or otherwise cancel the Policy.

          47. Prime has the right to rescind the Policy because JUUL either intentionally

misrepresented or failed to disclose material information regarding its operations.

          48. Specifically, JUUL represented to Prime that its flavored e-cigarette pods were no

longer being sold in the United States and that the exposure that existed from prior lawsuits was

no longer a concern.

          49. JUUL has now informed Prime that the flavored e-cigarette pods are in fact continuing

to be sold in various parts of the country to this day, including without limitation, by way of direct

sales by JUUL online.

          50. This information is material to Prime as it would not have issued the Policy had it

known JUUL’s flavored e-cigarette pods were continuing to be sold and that JUUL had potential

ongoing exposure arising from the same, as had been demonstrated in prior litigation.

          51. In addition, on information and belief, JUUL knew that several claims and suits had

been filed against JUUL involving JUUL’s flavored e-cigarette pods and other products which

were not disclosed to Prime when the Policy was bound and issued.




                                                  7
     Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 9 of 29




          52. The information regarding the pending claims and suits against JUUL is material to

Prime as it would not have issued the Policy had it known of such information.

          53. Accordingly, pursuant to Utah law and the terms of the Policy, the Court should issue

a declaration that the Policy is rescinded and that Prime has no insuring obligations to JUUL.

               COUNT II: ALTERNATIVE CANCELLATION OF THE POLICY

          54. Prime incorporates each of the allegations set forth above as though fully set forth

herein.

          55. The Policy allows Prime to cancel the Policy for any reason, with notice to JUUL.

          56. In the event the Court determines the Policy cannot be rescinded, Prime seeks, in the

alternative, a declaration that the Policy is cancelled pursuant to the terms and conditions set forth

in the Policy as there has been a material change in JUUL’s operations as initially represented by

JUUL and its broker.

          57. The material change in JUUL’s operations, from what was represented to Prime,

include the fact that JUUL’s flavored e-cigarette pods are continuing to be sold in various places

throughout the country to this day, and the fact that JUUL had pending litigation that was not

disclosed to Prime.

          58. Accordingly, Prime seeks, in the alternative, that the Court issue a declaration that the

Policy is cancelled in light of the change in operations as represented by JUUL to Prime.




                                                    8
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 10 of 29




 COUNT III: THERE IS NO COVERAGE AVAILABLE FOR CLAIMS INVOLVING
 OCCURRENCES PRIOR TO THE POLICY PERIOD, OR FOR CLAIMS WHICH DO
 NOT OTHERWISE MEET THE TERMS AND CONDITIONS OF THE APPLICABLE
                             POLICIES

          59. Prime incorporates each of the allegations set forth above as though fully set forth

herein.

          60. Prime’s Policy is an excess liability following-form policy, which means that it

incorporates the terms and conditions of an underlying primary policy.

          61. The Prime Policy identifies Endurance Specialty Insurance, Ltd. Policy number

EXC10013602700 as the underlying primary policy which is incorporated into Prime’s Policy (the

“Endurance Policy.”)

          62. The Endurance Policy, and therefore Prime’s Policy, provides coverage for claims

which are made and reported during the policy period that arise from incidents that occur during

the policy period.

          63. The Endurance Policy, and therefore the Prime Policy, specifically excludes claims

arising from incidents which occurred prior to the policy period as follows:




                                                 9
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 11 of 29




       64. The inception date and retroactive coverage date in the Endurance Policy are the same

as in the Prime Policy, August 14, 2018.

       65. Accordingly, the Court should enter a declaration that there is no coverage available

for any claims recently reported by JUUL to Prime which arise from incidents which occurred

prior to the inception date of the Prime Policy.

       66. In addition, the Court should enter a declaration that there is no coverage for any

claims recently reported by JUUL that do not meet all of the terms and conditions of the Endurance

Policy and the Prime Policy, or which are otherwise excluded by the polices.

                                    PRAYER FOR RELIEF

            In light of the above, a judicial determination is necessary and appropriate at this time

to determine the respective rights of Plaintiff and Defendant under the Policy. Pursuant to Utah

Code Ann. § 78B-6-408, Plaintiff requests a declaration from this Court that

            a. The Policy issued by Prime is rescinded based on material misrepresentations and

failure to disclose on the part of JUUL.

            b. Alternatively, Prime has the right to cancel the Policy based on the fact that JUUL’s

flavored e-cigarette pods are continuing to be sold in various parts of the country to this day, and

based upon claims JUUL failed to report to Prime.

            c. There is no coverage for any claims which involve incidents that occurred prior to

the inception date of the Prime Policy or which do not otherwise meet the terms and conditions of

the Endurance Policy and the Prime Policy.




                                                   10
   Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 12 of 29




      DATED this 30th day of May, 2018.

                                          STRONG & HANNI


                                          By       /S/ Andrew D. Wright
                                               Andrew D. Wright
                                               Jason L. DeForest
                                               Attorneys for Plaintiff

Plaintiff’s address:
PRIME INSURANCE COMPANY
c/o CLAIMS DIRECT ACCESS
8722 South 300 West
PO Box 4439
Sandy, Utah 84091




                                          11
Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 13 of 29




                    Exhibit 1
      Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 14 of 29




                                                    Prime Insurance Company
      PR i M E
                                                           Declarations
                                                                     Page 1 of 2


  THIS INSURANCE POLICY (the "Policy") is being issued by an Insurer that may not be licensed by the state insurance department in
  this state and may not be subject to this state's supervision and may not be protected in the event of the insolvency of the insurer
  by this state's guaranty or security fund. This Policy issued may not be subject to any or all of the regulations of this state's
  insurance department pertaining to Policy form.




  Policy Number: SC18121397                                                                     Customer Number:        C18-108139


  Policy Period:        From Effective Date:    8/14/2018     To Expiration Date:   7/1/2019        Retroactive Date:   8/14/2018
                       (All dates (12:01 a.m.) of the physical address of the Insured.)


  Name and Physical Address of the Insured:                                                     Mailing Address:
   Juul Labs Inc                                                                                560 20th St, Bldg 104
   660 Alabama St FI 2                                                                          San Francisco, CA 94107
   San Francisco, CA 94110




  Policy Premium:
   Premium:                                    $320,950.00
  Insurer Inspection/Policy Fee:                   $350.00
  Surplus Lines Broker Fee                            $0.00
  State Tax:                                     $9,639.00
  SLSC:                                            $642.60


  Total;                                       $331,581.60

  100 % Premium Earned at Inception


 Description of coverage afforded hereunder:            Excess Liability - Claims Made



 Endorsements and forms afforded to this policy:                FFEL-00-01, PCL-99-31, PAP-99-06 , PAP-99-16




 Producer:       R-T Specialty, LLC
                 180 N Stetson Ave, Ste 4600                       Contact: R T Specialty LLC
                 Chicago, IL 60601                                 License No: 0G97516


 Issuing Office:     Prime Insurance Company
                     8722 S. Harrison St.
                     Sandy, UT 84070


 Address Notice of Claims to: Claims Direct Access (CDA)
                                     8722 S. Harrison St.
                                     Sandy, UT 84070




EIBI-F-033 23JAN2012                                                                                              Policy Number: SC1B121397
       Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 15 of 29




                                                   Prime Insurance Company
        PRIME
   I N S U RVA N C C                                      Declarations
                                                                    Page 2 of 2


  Excess Liability:                                                               Line Premium: $320,950
   $5,000,000    Aggregate
   $10,000       SIR-BI
   $10,000       SIR-PD
   Products:         0 Include                □    Exclude
   Completed iDps: 0 Include                  □    Exclude
   Form Type:        0 Claims Made            □    Occurrence
   Limitations: The Policy provides coverage for only those activities and operations otherwise covered under the Policy as listed
   below and for which a specific coverage charge has been paid.
   Classification and Description of activities and operations                                  Code No.        Basis of Coverage Charge
   Excess Liability - Manufacturer of E-Cigs, vapors, liquids and hardware/components              49995        Minimum Premium



  LopNo.       Addrgsg
      1         660 Alabama St, 2nd FI. San Francisco, CA94110


  Insured Name:        Juul Labs Inc


  Issuing Date:            1/9/2019
                                                                                                 Authorized Representative

 "This insurance policy is being issued by an insurer that may not be licensed by the state insurance department in this state and may not be
 subject to this state's supervision and may not be protected in the event of the insolvency of the insurer by this state's guaranty or security funr
 This policy issued may not be subject to any or all of the regulations of this state's insurance department pertaining to policy form."

                                                      THIS INSURANCE CONTRACT IS REGISTERED AND DELIVERED AS A
                                                      SURPLUS LINES POLICY UNDER THE SURPLUS LINE LAWS IN THE
                                                      STATE WHERE THE NAMED INSURED IS LOCATED. THE INSURANCE IS
                                                      NOT ISSUED BY AN INSURANCE COMPANY REGULATED BY THE
                                                      STATE WHERE THE INSURANCE IS ISSUED AND IS NOT PROTECTED
                                                      BY ANY STATE INSURANCE GUARANTEE FUND.




EIBI-F-033 23JAN2012                                                                                                Policy Number: SC18121397
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 16 of 29




                                   SERVICE OF SUIT ENDORSEMENT

                                                    PAP-99-06
This Endorsement changes the terms and conditions of the Policy issued. Please read it carefully!

Pursuant to a statute of any state of the United States which makes provision therefore, Prime Insurance
Company hereby designates the Superintendent, Commissioner or Director of Insurance, or other officer specified
for the purpose in the statute, as its true and lawful attorney for the purpose of accepting service of process of any
suit instituted by or on behalf of the Insured.

This Endorsement applies solely to service of process and does not modify any forum selection or choice of law
provisions contained in the Policy.




PAP-99-06 27JAN2010                                  Page 1 of 1
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 17 of 29




                                 EXCESS LIABILITY POLICY (FOLLOW FORM)

                                                        FFEL-OO-OI
THIS CLAIMS MADE AND REPORTED EXCESS LIABILITY POLICY (the “Policy”) is a manuscript policy,
meaning it is a negotiated agreement between the Insured and the Insurer, and as such it may differ
significantly from excess liability policies offered by other insurance companies. As a claims made and
reported excess insurance policy, this Policy contains very strict reporting requirements which must be
followed as conditions precedent to coverage. The terms of this Policy are contractual and are not
merely recitals and all information supplied by any Insured to obtain coverage, constitute warranties of
the Insured to the Insurer.

Coverage is provided only for otherwise covered Claims which meet all of the following requirements:

         (1) Which result in an Ultimate Net Loss for the Insured in excess of the Primary Insurance, and

         (2) Which are first made against an Insured during the Policy Period, and

         (3) For which written notice is given to the Company during the Policy Period in accordance with the
             specific informational and timeliness requirements specified in the Policy, and

         (4) For which written notice is given to the Primary Insurer during the Policy Period in accordance
             with the specific informational and timeliness requirements specified in the Primary Insurance
             policy.

Various other provisions of this Policy restrict and limit the coverage provided. Please read the entire Policy
and all Endorsements carefully to determine your rights and duties and what is and is not covered.

Claim Expenses reduce the available Limits of Liability stated on the Declarations. In the event of any Claim,
the total amount of any Policy premium charged Is 100% earned and not subject to short-rate or pro-rata
adjustment.

Throughout the Policy and any Endorsements, the words “you,” “your,” “Insured” and “Named Insured” refer
to the Insured. The words “we,” “us,” “our," and the “Company” refer to the Insurer.

Capitalized terms have specific meaning throughout the Policy as defined in the Definitions Section below.

                                                 SECTION I - COVERAGE

A. Insuring agreement

    1.   Subject to all of the terms, limitations, conditions, definitions, exclusions and other provisions of this Policy,
         we shall indemnify the Insured for Ultimate Net Loss in excess of the Primary Insurance which results from
         Claims made against the Insured and reported to the Company and the Primary Insurer during the Policy
         Period.

    2.   Coverage under this Policy shall be effective only after the limit of liability of the Primary Insurance has been
         reduced or exhausted by the actual payment of Ultimate Net Loss to which this Policy applies.

    3.   Except as provided herein, coverage under this Policy shall apply in conformity with and subject to the
         warranties, limitations, conditions, provisions, and other terms of the Primary Insurance.

FFEL-OO-01 20JUL2018                               Page 1 of 11
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 18 of 29




     4. This Policy shall not be broader than coverage provided by the Primary Insurance.

                                   SECTION II - NO DUTY TO DEFEND OR SETTLE

The Insured has the sole responsibility for the investigation, settlement, defense and final disposition of any Claim or
suit brought to which this Policy applies. The Insured shall settle all Claim(s) or suits which reasonably should be
settled provided, however, that the Insured shall not make or agree to any settlement for any sum involving the
Primary Insurance or this Policy without the Company’s written consent. The Company may at its sole discretion elect
to participate in the investigation, settlement, or defense of any Claim or suit covered by this Policy which in the
Company’s opinion involves or appears to involve coverage under this Policy, even if the Primary Insurance has not
been exhausted. If the Company elects to so participate, the Insured shall fully cooperate with the Company. The duty
of the Insured to cooperate with the Company is a condition precedent to coverage under this Policy and the Insured’s
failure to cooperate shall relieve the Company of its liability.

It is agreed that ail Claim Expenses incurred by the insured or by the Company on behalf of the Insured shall be
applied against the Limit of Liability shown on the Declarations.

                                          SECTION III - WHO IS AN INSURED?

An Insured is the person or entity expressly designated on the Declarations as an Insured and also as defined by the
Primary Insurance.

                                          SECTION IV - LIMITS OF LIABILITY

A. The Company’s Limit of Liability is the most the Company will pay as Ultimate Net Loss in excess of the Primary
   Insurance for any Claim first made and reported during the Policy Period.

B. The Company’s Limit of Liability shall attach only in the event of the reduction or exhaustion of the limit of liabiiity
   of the Primary Insurance as a result of the actual payment of Ultimate Net Loss covered thereunder:
   1. In the event of such reduction, we shall pay excess of the reduced limit of liability of the Primary Insurance;
        and
   2. In the event of such exhaustion, the Policy shall continue in force as primary insurance excess of any Self-
        Insured Retention (“SIR") or deductible in the Primary Insurance, and such SIR or deductible shall be applied
        to any subsequent loss as specified in the Primary insurance.

C. The Company’s Limit of Liability is the amount designated on the Declarations for all Claim(s) first made and
   reported to the Company during the Policy Period, regardless of the number of: Insured(s); Claim(s) made or
   suits brought; or person or organizations making Claim(s) or bringing suits.

D. This Policy shall drop down only in the event of reduction or exhaustion of the Primary Insurance by the actual
   payment of Ultimate Net Loss and shall not drop down for any other reason including, but not limited to the
   uncollectibility (in whole or in part) of the Primary Insurance. The risk of uncoliectibility of the Primary Insurance,
   whether due to financial impairment or insolvency of the Primary Insurer or for any other reason, is expressly
   retained by the Insured and is not in any way assumed by the Company.

E. This Policy has been issued to the Insured in response to a request for coverage from the Insured, and its
   retained broker, if applicable. Various optional insurance has been offered to Insured by Insurer, including
   different types of insurance and different limits of liability, and Insured and its broker have expressly selected the
   type and amount of coverage desired. As such. Insured, and its retained broker if applicable, are solely
   responsible for determining the type and amount of insurance needed for Insured’s operations and the amount of


FFEL-OO-01 20JUL2018                              Page 2 of 11
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 19 of 29




    insurance required by any federal or local laws which may apply to Insured’s specific operations. In no event shall
    Insurer be responsible for determining the type and amount of insurance required by federal or local laws which
    may apply to Insured's specific operations, and Insurer makes no warranty that this Policy complies with all laws
    that may apply to Insured’s various business operations. In the event any court, arbitrator or regulatory agency
    reforms or revises this Policy to comply with laws applicable to the type or amount of insurance required by
    Insured’s specific operations. Insured and its broker shall indemnify and hold Insurer harmless from any increased
    limit of liability or other exposure created by such reformation or revision, including attorney fees and costs arising
    therefrom.

          SECTION V - MAINTENANCE OF PRIMARY INSURANCE AND UNIMPAIRED PRIMARY LIMITS

A. It is agreed that the Insured shall maintain the Primary Insurance as was in full force and effect when applying for
   coverage under this Policy. The Primary Insurance must remain in full force and effect except for reduction of
   such limits by payment of Claim(s) to which this Policy applies. However, failure to maintain the Primary
   Insurance in full force and effect will not invalidate this Policy but in the event of such failure, the Company shall
   only be liable to the same extent as it would have been had the Insured complied with this condition.

B. The Insured shall furnish the Company with a copy of the Primary Insurance.

C. The Insured must immediately notify the Company in writing, to the address designated in Section VII, A., 1.
   herein, of any change in the Primary Insurance. Any change not reported to and approved by the Company will
   not be covered by this Policy.

D. The Named Insured shall furnish the Company copies of the Primary Insurance policy changes. If there is an
   increase in risk and/or premium of the Primary Insurance, than the premium for this Policy may be adjusted. For
   the purpose of determining the attachment of this Policy, the limits of the Primary Insurance will not be reduced or
   exhausted by reason of any liability paid thereunder for Claim(s) not covered under this Policy or any
   endorsement hereto.

                    SECTION VI - INCORPORATION OF PRIMARY INSURANCE POLICY TERMS

This Policy is subject to the warranties, definitions, exclusions, terms, and conditions of the Primary Insurance policy
except as otherwise expressly stated in this Policy.

                                         SECTION VII - REPORT OF CLAIMS

The Insured shall, as a condition precedent to coverage under this Policy, provide the Company written notice of a
Claim or any situation that could give rise to a Claim under this Policy regardless of the terms and conditions of the
Primary Insurance.

A. Notice of Accident, Potential Claim, Claim, or Suit

    1.   As an express condition precedent to coverage under this Policy, you must give us immediate written notice,
         as soon as possible and in no event later than 72 hours, of any incident, event, occurrence, loss, or Accident
         which might give rise to a Claim covered by this Policy. Written notice must be given to; Claims Direct
         Access, P.O. Box 4439, Sandy, Utah 84091-4439, U.S.A. Phone: (877) 585-2849 or (801) 304-5530; Fax:
         (877) 452-6909 or (801) 304-5536, and include:

         a.   How, when, and where the incident, event, occurrence, loss, or Accident took place;

         b.   The names and addresses of any injured persons and witnesses; and


FFEL-OO-01 20JUL2018                             Page 3 of 11
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 20 of 29




           c.   The nature and location of any injury or damage arising out of the Accident.

          in addition, as a condition precedent to coverage, you must preserve any evidence relating to the incident,
          event, occurrence, loss, or accident, including but not limited to: any documentation required by this Policy;
          contracts, receipts or related documentation; video or audio surveillance; incident reports; witness statements
          and photographs.

     2.   You and any other involved Insured must:

          a.    Immediately or at the earliest practicable moment, and in no event later than 10 days after receipt by you,
                send us copies of any demands, notices, summonses, or iegal papers received in connection with any
                Claim or Suit and act in all diligence and prudence to resolve the Claim or Suit; provided, however, that
                no settlement in excess of any applicable SIR or the limit of liability of the Primary Insurance will be
                agreed to by the Insured without the Company’s express written consent;

          b.    Authorize us to obtain records and other information;

          c.    Cooperate with us in the investigation, settiement, or defense of the Claim or Suit—the Insurer may
                require that the Insured submit to examination or questioning, attend hearings, depositions, and trials—
                additionally, in the course of investigation or defense, the Insurer may require written and/or sworn
                statements concerning the Claim; and

          d. Assist us, upon our request, in the enforcement of any right against any person or organization which
             may be liable to the Insured, or which provides similar benefits to the Insured, because of injury or
             damage to which this Policy may also apply.

    3.    No Insured will, except at its own cost, voluntarily make a payment, assume any obligation, or incur any
          expense, other than for first aid, without our prior consent in excess of any applicable SIR without prior written
          consent of the Insurer.

                       SECTION VIII - TERMINATION AND NON-ASSIGNABILITY OF THE POLICY

It is agreed that this Policy will automatically terminate upon the acquisition of the Insured by another entity or the
merger of the Insured into another entity, such that the Insured is not the surviving entity, or the consolidation of the
Insured with another entity, or the acquisition of substantially all of the assets of the Insured by another entity. No
interest, coverage, or rights under this Policy may be assigned or transferred to any other person or entity without the
prior written consent of the insurer. This Policy is issued to the Insured as owned and managed at the time of the
Application and does not transfer upon a change in ownership or management without prior written approval of the
Insurer.

                                          SECTION IX - GENERAL CONDITIONS

A. Legal Action Against Us

    No person or organization has a right under this Policy to:

    1.    Join the Insurer as a party or otherwise bring them into a Suit asking for Damages from an insured; or

    2.    Sue the Insurer under this Poiicy unless all of the terms of the Policy have been fully complied with by the
          Insured.

    A person or organization may sue the Insurer to recover on an Agreed Settlement or a final judgment obtained
    after an actual trial against an Insured, but the Insurer will not be liable for Damages that are not payable under
    the terms of this Policy or that are in excess of the applicable Limits of Liability available to an Insured.


FFEL-OO-01 20JUL2018                               Page 4 of 11
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 21 of 29




 B. Bankruptcy

     It is agreed that the Insured’s bankruptcy or insolvency shall not relieve the Company of its obligations under this
     Policy. In the event of receivership, insolvency, and/or inability to pay by the Primary Insurer for any reason, this
     Policy shall operate as if such Primary insurance were available and collectible. The liability of the Company
     under this Policy shall in no way be increased or expanded as a result of such Primary Insurer’s receivership,
     insolvency or inability to pay.

C. Retroactive Limitation Clause

    This Policy does not apply to:

     1.    Claim(s), conditions or circumstances which have been notified to an insurer during any other policy which
           was effective prior to the inception date of this Policy; or

    2.     Claim(s), conditions or circumstances which prior to the Policy’s inception the Named Insured knew or should
           have reasonably known could give rise to a Claim under this Policy.

D. Cancellation

    1. Except as indicated in the Declarations or any Endorsement, by entering into this Policy, neither the Insurer
       nor the Insured are bound to continue coverage through the entire Policy Period and either may cancel the
       Policy for any reason, subject to the terms and conditions of this Policy, including without limitation, the
       conditions regarding earned and returnable premiums.

    2. The Insured shown on the Declarations may cancel this Policy by mailing a request to cancel to the Insurer.

    3. The Insurer may cancel this Policy by mailing first class or by hand delivery to the Insured written notice of
       cancellation at least:

          a. 10 days before the effective date of cancellation if we cancel for nonpayment of premium or upon your
             failure to pay any premium or any other cost or fee required to be paid under the terms of this Policy; or

          b. 10 days before the effective date of cancellation if we cancel for any other reason, unless a longer period of
             time is specifically required by applicable law.

    4. In the event this Policy is cancelled by the Insurer for nonpayment of premium, any other policy issued to the
       Insured by the Insurer, or one of its affiliates, will also become subject to cancellation with 10-days notice, or
       as required by applicable law.

    5. The Insurer will mail or deliver any notice of cancellation or any other notice to be delivered under this Policy to
       the Insured's mailing address shown on the Declarations or on any written Endorsement changing such
       address.

    6. Notice of cancellation will state the effective date of cancellation and the Policy Period will end on that date.

    7. If this Policy is cancelled by the Insured or Insurer, the premium for the period from the date of cancellation to
        the expiration date will be refunded at the greater of the percentage of Premium Earned at Inception shown on
        the Declarations or the short-rate, all of which will be deemed the minimum, fully earned premium for the
        cancelled Policy. The total premium will be deemed the minimum, fully earned premium in the event a Claim is
        made at any time on this Policy prior to cancellation. The cancellation will be effective even if we have not
        made or offered a refund.


FFEL-OO-01 20JUL2018                               Page 5 of 11
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 22 of 29




     8. If notice is mailed, a prepaid proof of mailing is sufficient proof of notice to the Insured. Notice deposited in the
         mail in the manner described above shall be effective when so deposited.

     9. This Policy is not subject to renewal. The Insurer has no obligation to offer you insurance in the future and has
        no obligation to provide you with further notice of the expiration of this Policy. The Insurer may, at its option,
        offer you terms for future separate policies.

     10. At no time will cancellation of this Policy for any reason require the Insurer to refund an amount of premium
        over or above the minimum, fully earned premium set out in this Policy.

E. Transfer of Rights of Recovery and Subrogation

    If the Company makes any payment under this Policy, the Company shall be subrogated to the Insured's rights
    against any person or organization, including the right to participate with the Insured and the Primary Insurer in
    the exercise of all the Insured’s rights of recovery. The Insured shall execute and deliver instruments and papers
    to the Company and do whatever else is necessary to secure such rights. The Insured shall do nothing to
    prejudice such rights.

    All payments and settlements obtained by the Insured after a settlement under this Policy shall be applied as if
    obtained prior to the settlement and all necessary adjustments shall then be made between the Insured and the
    Company.

F. Other Insurance

    1.   If other valid and collectible insurance, whether primary, excess, or contingent or on any other basis, including
         any form of self-insurance or SIR, is available to an Insured for a loss covered under this Policy, then:

         a.   This Coverage is excess over the other insurance, including any form of self-insurance or SIR; and

         b.   We will have no duty to defend any Claim or Suit that any other insurer has a duty to defend. If no other
              insurer or issuer of a form of self-insurance or SIR defends, we may undertake to do so, but we will then
              be entitled to enforce the Insured’s rights against those other insurers, self-insurers, or self-insured entity
              for defense costs, contribution, or indemnity.

    2.   When both this Policy and other insurance, whether primary, excess, or contingent or on any other basis,
         including any form of self-insurance or SIR, apply to the loss on the same basis, we will not be liable under
         this Policy for a greater proportion of the loss than that stated in the applicable contribution provision below:

         a.   If all such other insurance provides for contribution by equal shares, we shall not be liable for a greater
              proportion of such loss than that which would be payable if each Insurer or self-insured entity contributes
              an equal share until the share of each Insurer or self-insured entity equals the lowest applicable Limits of
              Liability under any one policy or coverage contract or the full amount of the loss is paid. With respect to
              any amount of the loss not so paid, each remaining Insurer or self-insured entity will then contribute an
              equal share of the remaining amount of the loss until each such Insurer has paid its limit in full or the full
              amount of the loss is paid.

         b.   If all such other insurance does not provide for contribution by equal shares, the Insurer shall not be liable
              for a greater proportion of such loss than the applicable Limits of Liability under this Policy bears to the
              total applicable Limits of Liability of all other valid and collectible insurance applicable to such loss.

    3.   If this Policy and any other policy or coverage contract issued to you by us or any company affiliated with us
         apply to the same Ultimate Net Loss or series of Ultimate Net Losses, the aggregate maximum Limit of
         Liability or any applicable Sub-limits under all of the policies and coverage contracts shall not exceed the
         highest applicable Limit of Liability or Sub-limit under any one policy or coverage contract. This condition

FFEL-OO-01 20JUL2018                               Page 6 of 11
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 23 of 29




         does not apply to any policy or coverage contract issued by us, or an affiliated company, specifically to apply
         as excess insurance over this Policy.

     However, with respect to the Primary Insurance, this Policy shall only apply when the Limit of Liability is
     exhausted upon the actual payment by the Primary Insurer of Ultimate Net Loss and in no way shall this Policy
     contribute on a pro rata basis with that Primary Insurance.

G. Premium

     1. We will compute the premium for this Policy in accordance with our rules and rates at the time coverage is
        issued on behalf of the Insured.

    2.   The premiums shown on this Policy as the advance premiums are minimum-earned and deposit premiums
         only. At the close of each audit period, we will compute the earned premium for the Policy Period shown on
         the Declarations. Audit premiums are due and payable on notice to the Insured. If the sum of the advance
         and audit premiums paid for the Policy Period is greater than the earned premium charge, any prepaid
         premium charges become the fully earned premiums for the Policy Period.

    3.   The Insured must keep records of the information we need for coverage charge computation and send us
         copies at such times as we may request them.

    4.   In the event of any Claim, the minimum, fully earned premium for the Policy will be 100% of the total premium
         stated on the Declarations, and such minimum, fully earned premium will replace any other minimum-earned
         premiums charged and will not be subject to short-rate or pro-rata adjustment.

    5.   In the event the Insured fails to tender the required premium amount and the Insurer incurs collection
         expenses, the Insurer shall be entitled to recover all costs of collection including, but not limited to reasonable
         attorneys’ fees, costs, and expenses from the Insured.

H. Insured’s Representations and Warranties

    By accepting this Policy, you represent, warrant, and agree that:

    1.   The completed Application and any supplemental applications or other documentation provided to obtain this
         Policy do not contain any material inaccuracies, omissions, mistakes, misrepresentation, false statements or
         errors of fact, regardless of whether the Information was provided by you or your broker or agent;

    2.   You understand the information provided in and with your Application for insurance has been relied upon by
         the Insurer in pricing coverage and issuing the Policy and the Application, along with any other information
         provided by you, forms a part of the Policy; and

    3.   The Policy is a “manuscript policy,” which means it does not follow any “standard" insurance policy form and
         represents a negotiated agreement between you and the insurer, and you had the opportunity to seek the
         advice of legal counsel with regard to the negotiations for and the execution and performance of the Policy;
         and

    4. Any insurance broker or agent involved in obtaining the Policy represents you and not the Insurer, and the
       broker or agent is not authorized to bind coverage on behalf of the Insurer, and you do not assume the broker
       or agent has any implied or apparent authority to bind the Insurer; and

    5.   You are subject to all the Policy provisions, terms, and conditions;

    6.   You shall retain in full force and effect the specifically scheduled Primary Insurance for the duration of the
         Policy Period and shall immediately furnish to us a copy of any changes or endorsements to the Primary
         Insurance.

FFEL-OO-01 20JUL2018                              Page 7 of 11
      Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 24 of 29




 I.   Transfer of Rights of Recovery Against Others To Us

      If an insured has rights to recover all or a part of any payment for Damages or Claim Expenses we have made
      under this Policy from any person or organization, those rights are hereby transferred to the Insurer. The Insured
      must do nothing after the loss to impair these rights. At our request, the Insured will bring Suit or transfer those
      rights to us and will do all things we request to assist us to enforce those rights and collect payments made under
      the Policy.

J.    Non-Assignable

      No interest, coverage, or rights under this Policy may be assigned or transferred to any other person or entity
      without the prior written consent of the Insurer. This Policy is issued to the Insured as owned and managed at the
      time of the Application and does not transfer upon a change in ownership or management without prior written
      approval of the Insurer.

K. Changes

      This Policy, including any Endorsements, contains all of the agreements between the Insured and the Insurer
      concerning the insurance provided by the Policy. The coverage terms can be amended or waived only by
      Endorsement issued by the Insurer, and not by any broker or agent, and made a part of the Policy.

      Endorsements adding additional Insureds, coverage, or otherwise materially changing the Policy will require
      additional premium to be collected from the Insured before the Endorsement will become effective. Any additional
      premium associated with any Endorsement will be calculated by the Insurer based upon its then current rates;
      although, no specific rate is guaranteed to the Insured.

L.    Examinations, Inspections, and Surveys

      The Insurer has the right, but is not obligated to:

      1.   Examine and audit your books and records as they relate to this Policy at any time during the Policy period
           and up to three years thereafter;

      2.   Make inspections and surveys of the Insured and its operations, premises, equipment, property, and books at
           any time;

      3.   Prepare reports on the results of the inspections and surveys, and provide copies of said reports to the
           Insured; and

      4.   Recommend and/or require changes, repairs, or other acts to be completed as a condition precedent to
           continued coverage under the Policy.

      The inspections, surveys, reports, or recommendations relate to the insurability of an Insured and the coverage
      charge to be made. We do not make safety inspections, undertake to provide legal advice or opinions, or perform
      the duty to any person or organization to provide for the health or safety of workers or the public, and we do not
      warrant that conditions of the Insured's premises or other working environment under the Insured’s control are
      safe or healthy, or comply with any or all federal, state, county, or local laws, regulations, codes, or standards.
      This limitation of our service applies not only to us, but also to any rating, advisory rating service, or similar
      organization or individuals that may provide insurance inspections, surveys, reports, or recommendations at the
      request of the Insurer.

M. Premium Audit

      The initial premium for this Policy represents a minimum estimated premium based upon the exposures you told
      us you would have when you requested coverage. We expressly retain the right to conduct a premium audit of

FFEL-OO-01 20JUL2018                                Page 8 of 11
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 25 of 29




     your records at any time to determine if the exposures are ultimately greater than you told us. This premium audit
     may take the form of a request of you to provide proof of exposures by completing a self-audit form and supplying
     any type of supporting business records (such as proving gross receipts) or an audit conducted by our agent by
     physically inspecting your books and records. In the event you fail to comply w/ith any premium audit request,
     including failing to provide any requested information, you authorize us to assume additional exposures and
     charge and collect from you the greater of an additional premium equai to 25% of the original premium and the
     actual amount due based upon any premium audit findings. You also expressly agree to pay any costs
     associated with our efforts to collect any additional premium due from you. Under no circumstance will the
     minimum estimated premium be reduced as the result of any premium audit—the original premium represents a
     minimum premium for the Policy.

 N. Faise or Fraudulent Claim

     If any Insured shall make any Claim under this Policy knowing such Claim to be false or fraudulent, as regards to
     amount or otherwise, this Policy shall become null and void and all coverage hereunder shall be forfeited.

O. Given the unique features of the coverage being provided to the Insured, coverage has been quoted, bound and
   issued with the express condition that the Insured acknowledge receipt and acceptance of the terms and
   conditions of coverage by returning the Receipt Form provided herewith. Coverage is subject to cancellation in
   the event the Insured fails to acknowledge receipt and acceptance of the terms and conditions of coverage by
   returning the Receipt Form provided.

                                           SECTION X-REIMBURSEMENT

In the event we provide a defense for an Insured under the Policy and it is at any time determined that any Claim or
theory of recovery for which a defense has been provided by us is not covered under the Policy, we expressly reserve
the right to seek reimbursement of any Damages and/or Claim Expenses associated with any such Claim or theory of
recovery from the Insured, including reimbursement on a prorate basis for that portion of any Claim or theory of
recovery not covered if multiple Claims or theories of recovery have been asserted.

                                             SECTION XI - SEVERABILITY

The provisions of this Agreement are severable. If any portion, provision, or part of this Agreement is held,
determined, or adjudicated to be invalid, unenforceable, or void for any reason whatsoever, each such portion,
provision, or part shall be severed from the remaining portions, provisions or parts of this Agreement and shall not
affect the validity or enforceability of any remaining portions, provisions, or parts.

                                       SECTION XII - MUTUAL AFFIRMATION

Pursuant to the signature, facsimile or otherwise, appearing on the Application, quote, warranty form. Policy, or any
other document provided to the Insurer to obtain insurance coverage, the parties affirm that all provisions serve to
embody and articulate the entire agreement between the parties hereto, and that the parties unqualifiedly accept and
agree to abide by the terms and conditions of the Policy.

                                          SECTION XIII - GOVERNING LAW

This Agreement is entered into in the State of Utah and the Agreement, and any rights, remedies, or obligations
provided for in this Agreement, shall be construed and enforced in accordance with the laws of Utah,

                             SECTION XIV - CONSENT TO EXCLUSIVE JURISDICTION

The Insured understands and acknowledges that the Insurer conducts its business activities, including underwriting,
risk management and claims services within the State of Utah. The Insured represents and acknowledges that the
Insured has purposefully directed its actions to procure the insurance services of the Insurer within the State of Utah
and, for that purpose, will make continuous and systematic requests for the insurer’s services in the State of Utah.

FFEL-OO-01 20JUL2018                             Page 9 of 11
     Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 26 of 29




 The Insured acknowledges that, by entering into this policy of insurance, the Insured is deemed to be transacting
 business within the State of Utah such that the courts of Utah may exercise Jurisdiction over it regarding any issues
 arising out of this Policy. In addition, the insured hereby understands and consents to the jurisdiction of the courts in
 the State of Utah and agrees that those courts shall be the exclusive forum for the resolution of any ciaims or disputes
 arising between the parties related to any insurance coverage issues and any payments due the Insured under the
 Policy, unless both the Insurer and Insured agree otherwise in writing.

                                              SECTION XV - DEFINITIONS

 A. “Accident" means an incident, event, or circumstance which is unexpected and unintended from the standpoint of
    any Insured.

 B. “Agreed Settlement" means a settlement and/or release of liability signed and/or authorized in writing by the
    Insurer.

 C. “Application” means the application for insurance coverage form, and any information provided therewith,
    completed by or for or on behalf of the Insured requesting insurance coverage from the Insurer.

D. "Claim(s)" means any demand for Damages, including a written demand, a civil action. Suit, or institution of
   arbitration proceeding.

E. “Claim Expenses" mean:

     1.   Ail fees, costs, and expenses charged by any lawyer or other service provider designated by the Insurer to
          represent the Insured; and

     2.   Ail other fees, costs, and expenses, including the insurer’s own internal fees, costs, and expenses, or those of
          an affiliate, resulting from the investigation, adjustment, defense, and appeal of a Claim, as authorized by the
          Company.

     The determination of the Insurer as to the reasonableness of Claim Expenses shall be conclusive on the Insured.
     All Claim Expenses reduce the available Policy limits.

F. “Damages” means a compensatory sum, monetary judgment, award, or settlement an Insured is or may
   reasonably become legally obligated to pay as the result of an Accident, but does not include fines or statutory
   penalties, sanctions, whether imposed by law or otherwise, punitive, exemplary, treble damages, or any multiplied
   portion of a compensatory award, nor the return or restitution of legal fees, costs, and expenses.

G. “Declarations” means the summary of coverage provided in conjunction with this Policy setting forth essential
   terms that are expressly deemed a part of this Policy.

H. “Endorsement" means any additional coverage or limitation of coverage contained in any attachment or
   addendum to this Policy. Any Endorsement is an indispensable and indivisible part of this Policy.

I.   “Limit(s) of Liability” means the maximum amount the Insurer will be obligated to pay for an otherwise covered
     Claim, inciuding payment for Claim Expenses, Damages, or any other sums due under this Policy, the amount of
     which is set forth on the Declarations.

J.   “Policy" means the Policy issued by the Insurer to the Insured, including all Endorsements thereto.

K. “Policy Period” means the period of time beginning on the “Effective Date," as stated on the Declarations, and
   ending on the earlier of the initial “Expiration Date,” as stated on the Declarations, and any effective cancellation
   date pursuant to the terms of the Policy.




FFEL-OO-01 20JUL2018                             Page 10 of 11
      Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 27 of 29




 L.   “Primary Insurance” means the policy of insurance specifically scheduled on the Declarations or by Endorsement
      to this Policy, which is issued to the Insured and for which premiums have been paid and which is in full force and
      effect during the Policy Period.

M. “Primary Insurer” means the insurance carrier which has provided Primary Insurance to the Insured.

N. "Primary Policy Limits” means the amount the insurer of the Primary Insurance is obligated to pay for an
   otherwise covered Claim, including payment for Claim Expenses, Damages, or any other sums due under the
   Primary Insurance,

O. “Property Damage Cleanup Sublimit” means the most we will pay for costs to clean up, remove or otherwise
   mitigate damage, debris, spilled cargo, or any other impediment or impairment to property not owned by an
   insured, which is caused by an Accident that is covered by this Policy.

P. “Retroactive Date” means any date expressly identified on the Declarations as the Retroactive Date. If no
   Retroactive Date is expressly identified on the Declarations, no coverage is provided for any period of time before
   the Effective Date. A Retroactive Active date expands the time during which the Wrongful Act may have occurred
   for purposes of determining coverage. However, the inclusion of a Retroactive Date does not alter the
   requirement that a Claim must be made during the Policy Period in order to qualify for coverage.

Q. “Self-Insured Retention” or "SIR” means the amount set forth on the Declarations that the Insured is required to
   pay for each and every Claim for any combination of Damages and/or Claim Expenses otherwise covered under
   this Policy. The Insured will pay 100% of the Self-Insured Retention before any payment is due pursuant to the
   terms of this Policy.

R. “Suit” means any proceeding seeking recovery for Damages for Bodily Injury or Property Damage, including:

      1.   Any civil action filed in a court of law;

      2. An arbitration proceeding to which you must submit or do submit with our consent; or

      3.   Any other alternative dispute resolution proceeding to which you submit with our consent.

S. “Ultimate Net Loss” means the total amount that the Insured is legally obligated to pay as Damages for a covered
   Claim either by adjudication or a settlement to which the Company agrees in writing. Ultimate Net Loss includes
   deductions for recoveries and salvages which have been or will be paid and Claim Expenses incurred with
   respect to Claim(s) covered under the policy. Ultimate Net Loss does not include office costs, expenses, or
   salaries of the Insured.




FFEL-OO-01 20JUL2018                                   Page 11 of 11
   Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 28 of 29




                                  GENERAL CHANGE ENDORSEMENT
                                            PAP-99-16

This Endorsement changes the terms and conditions of the Policy issued. Please read it carefully!
Subject to all of the terms and conditions of the Policy, unless expressly changed hereby, this Endorsement and
any attached Endorsement(s) are to be deemed and form a part of the following Policy:
SC18121397
Reference No:
Insured: Juul Labs Inc


Insurer:     Prime Insurance Company

At its agency located in Sandy, Utah              Endorsement Effective Date: 8/14/2018
                                                                               Mountain Standard Time
Endorsement type date:    12/28/2018
The undersigned hereby represents, acknowledges, and agrees that the Policy is amended through the inclusion
of this Endorsement, and any attached Endorsement(s), as follows:

■ Primary Layer - Lioyds/Syndicates 2623/623 $5M with $1M SIR per claim Policy #\/11634 Eff 7/1/18 to 7/1/19

■ Lead Layer - Lloyds/Vide $2.5M X $5M Policy #JM10008 Effective 8/1/18to 7/1/19

■ $10M X $7.5M - Lexington Ins Policy #023627242 Effective 8/1/18 to 7/1/19

■ $5M X $17.5M - Beaziey/Syndicates 2623/623 Policy #W1F44F180201 Effective 8/1/18 to 7/1/19
■ $10M X $22,5M - Gemini Policy #CEX09602756-01 Effective 8/1/18 to 7/1/19

■ $2.5M X $32.5M - Colony Insurance Company #AR3462599 Effective 8/14/18 to 7/1/19

■ $15M X $35 M - Hamilton Re #CX18-6934 Effective 8/14/18 to 7/1/19

■ SIOM X $50 M - Endurance Specialty Insurance Ltd. #EXC10013602700 Effective 8/14/18 to 7/1/19
■ Coverage Retro Effective 8/14/2018

■ Coverage Expiration 7/1/2019



Total Premium:         $0.00

State Tax:             $0.00
SLSC:                  $0.00




All other terms and conditions of the policy remain unchanged.
Endorsement: 1



Authorized Signature




PAP-99-16 19MAY2004                               Page 1 of 1
    Case 2:19-cv-00925-HCN-PMW Document 2-1 Filed 11/15/19 Page 29 of 29




                      SCHEDULE OF PRIMARY INSURANCE ENDORSEMENT

                                                   PCL-99-31
 This Endorsement changes the terms and conditions of the Policy issued. Please read it carefully!

 The Insured represents and warrants the following to be Primary Insurance as referenced in the Policy:

  Primary Insurer            Endurance Specialty Insurance Ltd.


  Primary Insurer Policy #   EXC10013602700


  Coverage                   Excess Liability- Quota Share

  Limit of Primary Insurer    $10,000,000.00 Per Occurrence

                             $10,000,000.00 Annual Period Aggregate

                             $50,000,000.00 Per Occurrence Retention or Schedule B, whichever is greater


All other terms and conditions of the Policy remain unchanged.




PCL-99-31 20APR2018                                Page 1 of 1
